i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00629-CV

                                     IN RE George Roman GARCIA

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 29, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 31, 2010, relator George Roman Garcia filed a petition for writ of mandamus,

seeking to compel the trial court to rule on his petition for expunction of records pursuant to Chapter

55 of the Texas Code of Criminal Procedure. This court requested a response from the respondent

and/or real party in interest, and on September 17, 2010 the respondent filed a response with this

court. The respondent indicates that on September 16, 2010 relator was sent a letter explaining the

trial court procedures to set his case and arrange for a telephone hearing on his motion. As a result,




           1
          … This proceeding arises out of Cause No. 2010-CI-05660, styled Ex parte George R. Garcia, in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.
                                                                                04-10-00629-CV



the respondent contends the petition for writ of mandamus is now moot. We agree. Accordingly,

relator’s petition for writ of mandamus is DENIED AS MOOT. TEX . R. APP . P. 52.8(a).

                                                                PER CURIAM




                                             -2-